Citation Nr: 0805552	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  00-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The veteran had active military service from August 1955 to 
August 1975.  He died in March 1999.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The case was remanded by the Board in 
May 2001, and June 2003.  The appellant subsequently was 
denied entitlement to, inter alia, service connection for the 
cause of the veteran's death in a Board decision dated in 
January 2004.  In July 2005, in response to a Joint Motion to 
Remand, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision in part, and 
remanded this issue for additional development.  

The joint motion, which the Court's Order incorporated by 
reference, concluded that the RO had not complied with the 
specific requirements of the Board's May 2001 remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated).  The 
joint motion concluded that a VA physician had failed to 
adequately respond to the Board's remand orders because she 
had not indicated that the veteran's claims file had been 
reviewed, and had also failed to provide a specific opinion 
requested in the remand.  In compliance with the Court's 
Order, the Board remanded again.  The VA physician provided a 
revised medical opinion, and the issue is once again before 
the Board.  Because of a recent holding by the United States 
Court of Appeals for Veterans Claims (Court), the Board must 
remand again.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Generally, 
the VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his/her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
held, inter alia, that in the context of a claim for service 
connection for the cause of a veteran's death for the purpose 
of Dependency and Indemnity Compensation (DIC) benefits, the 
VCAA notice must include (1) a statement of the disabilities, 
if any, for which a veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected disability; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  

Review of the record discloses that the appellant has not 
been adequately informed as regards the VCAA as now 
interpreted by the Court in Hupp, supra.  Specifically, the 
appellant was not informed of the disabilities for which the 
veteran was service connected at the time of his death.  The 
Board will therefore remand this appeal in order to ensure 
that the appellant receives the due process to which she is 
entitled in connection with this claim.

Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to 
provide; and (4) must ask the claimant to 
provide any evidence in her possession 
that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  See also 
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice to the 
appellant must also include the criteria 
for assignment of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The VCAA notice must specifically include 
(1) a statement of the disabilities for 
which the veteran was service connected 
at the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on previously service-
connected disability; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on disability not yet 
service connected.  Hupp, 21 Vet. App. at 
352-53.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

